Dear Mr. Donovan:
We have received your request of an opinion of this office relative to an amendment to the Legislative Charter of the City of Plaquemine.
The City of Plaquemine has presented the following documentation to the Governor's office:
1.   Proof of Publication of Public Notice;
2.   Minutes of meeting held on December 17, 1991; and
     3.   Certificate by City Clerk certifying minutes of the special session held by Mayor and Board of Selectmen on December 17, 1991.
You have asked for an Attorney General's opinion as to the City of Plaquemines' compliance with LSA-R.S. 33:1181 and as to the consistency of the amendment with the Constitution and laws of this state and the United States. LSA-R.S. 33:1181 requires the local governing authority to prepare the amendments in writing and to publish the amendments for three weeks in a local newspaper within the municipality.
From the documentation presented by the City of Plaquemine to the Governor, it appears that the proposed amendments were published for three consecutive weeks in a newspaper published in the municipality.  Subsequently, the proposed amendments were submitted to the Governor.  It is the opinion of this office that the proposed amendments are consistent with the Constitution and laws of this state and the United States.
You have not indicated whether there has been any objection or protest filed against the proposed amendment. Section 1181 prohibits the Governor from approving the amendment, if within thirty days after publication, one-tenth of the electors of the municipality protest against the amendment. If there has been no objection or protest filed against the amendment, the Governor is authorized to approve the amendment.
It should be noted that pursuant to 42 U.S.C. § 1973, the Voting Rights Act of 1965, any change with respect to elections must be either submitted to the United States Attorney General or be the subject of a declaratory judgment filed in the United States District Court for the District of Columbia. We are returning herewith the documents that you sent with your request.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg
Enclosures